Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-21 remain pending in the application under prosecution and have been re-examined. Claim 1 has been canceled.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
The terminal disclaimer filed in compliance with 37 CFR 1.321(c) or 1.321(d) has overcome the provisional rejection based on nonstatutory double patenting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0081580 (Goel et al) in view of US 2013/0111147 (Mogul et al).

With respect to claims 2, 7, and 12, Goel teaches system, comprising: a system memory controller; a local memory controller in electronic communication with the system memory (memory controller implemented in an integrated-circuit (IC) chip for handling buffer allocation and memory management between on-chip memory and off-chip memory) [Abstract; Par. 0009], the local memory controller coupled with a memory array and operable to determine a variable memory page size for the memory array (the memory controller to handle variable-size buffer memory allocation provides on-demand allocation) [Par. 0009; Par. 0011-0013]; a processor in electronic communication with the system memory controller and the local memory controller, the processor operable to send a set of parameters indicating the variable memory page size for the memory array to the system memory controller (a client to transmit a request to the allocator in order to allocate a variable-size and the size or amount of buffer memory as needed) [Par. 0034-0035; Par. 0030; Par. 0011-0013], wherein the local memory controller is operable to determine the variable memory page size for the memory array based at least in part on the set of parameters (buffer allocator and memory management (BAM) mechanism  to allocate a variable-size and the size or amount of buffer memory allocated may be increased or decreased at any time and within minimum and maximum bounds contiguous buffer memory to store data) [Par. 0030; Par. 0034-0035; Par. 0011-0013]; and one or more components in electronic communication with the processor, wherein the processor is operable to access the memory array via the system memory controller and the local memory controller to operate the one or more components, wherein the one or more components comprise at least one of: an input and output (I/O) controller; a peripheral component; or a basic input/output system (BIOS) component (the memory controller to communicatively coupled to on-chip memory and off-chip memory to control access to the memory by one or more cores and any number of external clients, the memory controller to perform a number of operations to render on-demand, high-efficiency and high-performance buffer allocation and memory management) [Par. 0049-0050; Par. 0034-0035]. Goel fails to specifically detail the allocation controller to determine the variable memory page size for the memory array based at least in part on set of parameters. However, Mogul teaches method to access a memory, the method comprising: receiving at least one runtime characteristic associated with accesses to contents of a memory page; and dynamically adjusting a memory allocated width for accessing the memory page based on the at least one runtime characteristic (Abstract; Par. 0013-0014; Par. 0020-0023). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the current invention to combine the buffer memory allocation and memory management feature of Goel with the runtime characteristics used to dynamically determine and/or adjust the size or width of memory storage corresponding memory pages, as taught by Mogul, for in order to dynamically optimize memory accesses based on factors specific to their execution environment and based on performance information available.

With respect to claim 13, Goel and Mogul, combined, teach the processor operable to send a memory access request that comprises the set of parameters indicative of the variable memory page size to the system memory controller [Goel teaches the controller to use access key corresponding to an access request and to handle allocation of memory block without the need for pre-specifying allocation size at handle request time (Par. 0009; Par. 0012; Par. 0051-0053); Mogul teaches parameter interface provided to communicate the memory reference count, parameter modifier characteristics used to dynamically determine and adjust buffer count and dynamically control the size or width of storage from corresponding memory pages (Par. 0020-0022)].

With respect to claims 3, 8, and 14, Goel and Mogul, combined, teach the processor operable to receive data from the local memory controller (Goel teaches the memory controller to control access to the memory by one or more cores and any number of external clients, the memory controller to perform a number of operations to render on-demand, high-efficiency and high-performance buffer allocation and memory management) [Par. 0049-0050; Par. 0034-0035].

With respect to claims 4, 9, and 15, Goel and Mogul, combined, teach the processor is operable to send data to the local memory controller (Goel teaches the memory controller to control access to the memory by one or more cores and any number of external clients, the memory controller to perform a number of operations to render on-demand, high-efficiency and high-performance buffer allocation and memory management) [Par. 0049-0050; Par. 0034-0035].

With respect to claim 16, Goel and Mogul, combined, teach the system memory controller operable to receive, from the processor, a memory access request that comprises the set of parameters indicative of the variable memory page size [Goel teaches a client/processor to transmit a request to the allocator in order to allocate a variable-size and the size or amount of buffer memory as needed) [Par. 0034-0035; Par. 0030; Par. 0011-0013].

With respect to claims 6, 11, and 17, Goel and Mogul, combined, teach the system memory controller is operable to configure a memory access command based at least in part on receiving the memory access request, the memory access command comprises a second set of parameters indicative of the variable memory page size and an identification of the memory array, and the second set of parameters is based at least in part on the set of parameters [Goel teaches allocated page having a respective page address of the plurality of page addresses the controller determining a page number of the allocated page, with the unique buffer handle of the buffer and the page number of the allocated page forming a respective access key of the buffer, a client to transmit a request to the allocator in order to allocate a variable-size and the size or amount of buffer memory as needed (Par. 0034-0035; Par. 0030; Par. 0011-0013; Par. 0051-0053; Par. 0012); Mogul teaches controller for receiving a memory reference and determined filled and non-accessed micro-buffer indicative of a quantity of data units allocatable in a micro-buffer, parameter provided with access request to identify the memory reference count, parameter characteristics used to dynamically determine and adjust buffer count and dynamically control the size or width of storage from corresponding memory pages (Par. 0020-0022; Par. 0060-0063)]. 

With respect to claim 18, Goel and Mogul, combined, teach the second set of parameters comprises at least one of the identification of the memory array, an address associated with the memory array, or the variable memory page size [Goel teaches identifying unique buffer handle of the buffer and the page number of the allocated page forming a respective access key of the buffer (Par. 0051-0053; Par. 0012); Mogul teaches controller for identifying parameter characteristics used to dynamically determine and adjust buffer count and dynamically control the size or width of storage from corresponding memory pages (Par. 0020-0022; Par. 0060-0063)].

With respect to claim 19, Goel and Mogul, combined, teach the system memory controller further operable to send, to the local memory controller, the memory access command with the second set of parameters [Goel teaches tag value stored in a data structure of a memory controller in association with an identifier of the currently open memory page (Par. 0034-0035; Par. 0030; Par. 0011-0013).

With respect to claim 20, Goel and Mogul, combined, teach the processor is operable to perform one or more operations according to the memory access request and the variable memory page size [Goel teaches identifying unique buffer handle of the buffer and the page number of the allocated page forming a respective access key of the buffer (Par. 0051-0053; Par. 0012); Mogul teaches controller for identifying parameter characteristics used to dynamically determine and adjust buffer count and dynamically control the size or width of storage from corresponding memory pages (Par. 0020-0022; Par. 0060-0063).

With respect to claims 5, 10, and 21, Goel and Mogul, combined, teach the set of parameters comprises at least one of an address indicating a location of data to access or a number of bits determinative of the variable memory page size [Goel teaches identifying unique buffer handle of the buffer and the page number of the allocated page forming a respective access key of the buffer (Par. 0051-0053; Par. 0012); Mogul teaches controller for identifying parameter characteristics used to dynamically determine and adjust buffer count and dynamically control the size or width of storage from corresponding memory pages (Par. 0020-0022; Par. 0060-0063).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,582,424 (Gschwind et al) teaching (counter-based wide fetch management. An aspect includes assigning a counter to a first memory region in a main memory that is allocated to a first application that is executed by a processor of a computer. 
US 8,108,648 (Srinivasan et al) teaching memory scheduler containing configurable address tiling functions to transform an incoming address of data requested in a request to the target memory core to determine what physical addresses in bank of memories will service the request.
US 2008/0010416 (Beeston et al) read request of a sequential media from a host is executed with a read request data block size equal to a maximum recorded data block size parameter of the variable data block size storage device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136